Title: From Thomas Jefferson to Thomas Leiper, 16 August 1791
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
Philadelphia Aug. 16. 1791.

I must ask of you a note for 200 dollars in such form as may be negociated at the bank.
The marks and weights of the 4. hhds. of tobo. which you wished to know are as follows.



nett





TI.
No. 1.
1223℔
}
delivd by the Thomas Capt. Stratton.



No. 2.
        1150.



No. 3.
        1255



No. 4.
1250




4878


 As I propose to go to Virginia within a fortnight or three weeks, it is necessary for me to decide on my continuance in your house. Your assuring me that I should remain in the house, without paying more than Mr. Cassinove, certainly put me off my guard, and prevented my taking a lease when I might have had one. I thought I might as well wait for it till it should be known what would be the additional rent for the stable and bookroom.—Supposing this ground changed, you will certainly concieve on reflection that no prudent man can bind himself to so indefinite a proposition as yours of the other day, that I should agree to pay 6. per cent on the amount of account before that amount should be known, and be it what it would. Will you therefore be so good as to name the fixed sum, the lowest you mean to take for the house, stable, &c. that is to say for the whole tenement when finished? On consideration of which fixed sum I may be able to say whether I can keep the house or not.—I am Sir Your very humble servt,

Th: Jefferson

